     Case 2:20-cr-00340-JS Document 1 Filed 09/02/20 Page 1 of 5 PageID #: 1




ALB:CPK
F. #2019R01002                                                               20
UNITED STATES DISTRICT COURT                                              IJ     IN p IL~
                                                                            .s. Dts1W,ERk'Sb D
EASTERN DISTRICT OF NEW YORK                                                       IC; Couf:f:t~.
---------------------------X                                             *     S ~ Ri E.D,N,Y.
                                                                                    -      '010
UNITED STATES OF AMERICA                                    INDI C~(f:,                          Jt
                                                                               •     D
                                                                         .              OF'F'Jc12
         - against-                                         Cr. No. _ _ _ _ _ __
                                                            (T. 18, U.S.C., §§ 670(a)(l), 670(a)(3),
GREGORY SETTINO,                                             670(b)(l), 670(c)(2), 100l{a)(2), 2 and
                                                             3551 et seq.)
                               Defendant.                                        SBYBER~J.
- - - - - - - - - - - - - - - - - - - -.- - - - - - - X                                 LINDSAY, M.J.

THE GRAND JURY CHARGES:

                                                 INTRODUCTION

                   At all times relevant to this Indictment, unless otherwise indicated:

                   1.       The United States Food and Drug Administration ("FDA)" was an

agency of the Unit.ed States Government respon~ible for enforcing the provisions of the

Federal Food, Drug and Cosmetic Act ("FDCA"), Title 21, United States Code, Sections 301

et seq. The FDA's responsibilities included,. among other things, regulating drugs shipped,

delivered and received in interstate commerce.

                  2.        Title 21, United States Code, Section 32l(g)(l) defined the term "drug"

to mean, among other things, "articles intended for use in the diagnosis, cure, mitigation,

treatment or prevention of disease in man or other animals," and "articles (other than food)

intended to affect the structure or any function of the body of man or o:fuer animals." .
    Case 2:20-cr-00340-JS Document 1 Filed 09/02/20 Page 2 of 5 PageID #: 2

                                                                                               2

                3.     Pursuant to Title 18, United States Code, Sect~on 670(e), drug

manufacturers were part of the supply chain for "pre-retail medical products," which

included drugs that had not yet been made available for retail purchase by consumers.

               4.      Luitpold Pharmaceuticals, Inc. ("Luitpold") was a pharmaceutical

company located in Suffolk County, New York. In or about January 2019, Luitpold was

renamed American Regent, Inc. ("American Regent"). One of the pre-retail products

manufactured at Luitpold and American Regent was Adequan, an injectable equine drug

administered to horses with degenerative joint disease. Luitpold and American Regent sold

Adequan throughout the United States.

               5.      From approximately 2012 and January 2020, the defendant GREGORY

SETTINO was the production supervisor of manufacturing for Luitpold and American

Regent, in which capacity he supervised the manufacture of pre-retail medical products

including Adequan. During this period, SETTINO stole thousands of bottles of Adequan

from Luitpold and American Regent at the manufacturing site in Suffolk County, New·York

and then sold the stolen Adequan for a total of more than $600,000.

                                         COUNT ONE
                                  (Theft of Medical Products)

               6.     The allegations containe4 in paragraphs one through five are realleged

and incorporated as if fully set forth in this paragraph.

               7.     On or about January 16, 2018, within the Eastern District of New York

and elsewhere, the defendant GREGORY SETTINO, together with others, while employed

by an organization in the supply chain for a pre-retail medical product, did knowingly and

intentionally embezzle, steal, and unlawfully take and carry away a pre-retail medical
    Case 2:20-cr-00340-JS Document 1 Filed 09/02/20 Page 3 of 5 PageID #: 3

                                                                                                  3


product, to wit: Adequan, and did knowingly possess, transport and traffic in Adequan that

had been embezzled, stolen, and unlawfully taken and carried away using a means and

facility of interstate commerce, to wit: one or more cellular telephones, with the value of the

medical products involved in the offense being greater than $5,000.

               (Title 18, United States Code, Sections 670(a)(l), 670(a)(3), 670(b)(l),

670(c)(2), 2 and 3551 et~.)

                                         COUNT TWO
                                        (False Statement)

               8.     The allegations contained in paragraphs one through five are realleged

and incorporated as if fully set forth in this paragraph.

               9.     qn or about January 23, 2020, within the Eastern District of New York,
the defendant GREGORY SETTINO did knowingly and willfully make one or more

materially false, fictitious and fraudulent statements and representations, in a matter within

the jurisdiction of the executive branch of the Government of the United States, to wit: the

FDA, in that the defendant falsely stated and represented to an FDA Special Agent that he

had stolen less than one hundred bottles of Adequan from ·Luitpold and American Regent
Case 2:20-cr-00340-JS Document 1 Filed 09/02/20 Page 4 of 5 PageID #: 4



                                                                                    4

when in fact, as SETT~G then and there well knew and believed, SETTINO had stolen

thousands of bottles of Adeq~an from Luitpold and American Regent.

             (Title 18, United States Code, Sections 100l(a)(2) and 3551 et seq.)


                                                              ATRUEBILL


                                                  v~         FOREPERSON




SETH D. DuCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 2:20-cr-00340-JS Document 1 Filed 09/02/20 Page 5 of 5 PageID #: 5


F.#: 2019R01002
FORMDBD-34           No.
JUN. 85

                           UNITED STATES DISTRICT COURT
                                      EASTERN District of NEW YORK

                                              CRIMINAL DIVISION

                                THE UNITED STATES OF MvffiRICA
                                                           vs.


                                            GREGORY SETTINO,
                                                                                   Defendant.

                                                INDICTMENT
                           (T. 18, U.S.C., §§ 670(a)(l), 670(a)(3), 670(b)(l), 670(c)(2),
                                              1001(a)(2), 2 and 3551)




                      Filed in open court this _________________ day,

                      of ____________ A.D. 20 ____ _


                                                                                            Clerk


                      Bail,$ __________ _


                               Charles P. Kelly, Assistant U.S. Attorney (631) 715-7866
